Title: From George Washington to Charles Carter of Ludlow, 10 March 1795
From: Washington, George
To: Carter, Charles (of Ludlow)


        
          Dear Sir,
          Philadelphia 10th March 1795
        
        Your favor of the 23d ulto came duly to hand. I wish, sincerely, it was in my power to comply with your request in behalf of your son; but it really is not, to the extent of it.
        My friends entertain a very erroneous idea of my pecuniary resources, when they set me down for a money lender, or one who (now) has a command of it. You may believe me, when I assert that the Bonds which were due to me before the Revolution, were discharged during the progress of it—with a few exceptions in depreciated paper (in some instances as low as a shilling in the pound). That such has been the management of my estate, for many years past, especially since my absence from

home, now six years, as scarcely to support itself. That my public allowance (whatever the world may think of it) is inadequate to the expence of living in this city; to such an extravagant height has the necessaries as well as the conveniencies of life, arisen. And, moreover, that to keep myself out of debt, I have found it expedient, now & then, to sell lands, or something else to effect this purpose.
        These are facts I have no inclination to publish to the world, nor should I have disclosed them on this occasion, had it not been due to friendship, to give you some explanation of my inability to comply with your request. If, however, by joining with nine others, the sum required can be obtained—notwithstanding my being under these circumstances—and notwithstanding the money will be to be withdrawn from another purpose—I will contribute one hundred pounds towards the accomodation of your wants, without any view to the receipt of interest therefrom. With very great esteem & regard. I am—Dear Sir Your Affecte Servant
        
          Go: Washington
        
      